On December 19,1994, it was ordered that the defendant be declared a persistent felony offender pursuant to the provisions of Section 46-18-502(1) MCA (1993). Defendant is hereby sentenced to five (5) years in the Montana State Prison at Deer Lodge, Montana. Defendant is further sentenced to a term of two (2) years in the Montana State Prison at Deer Lodge, Montana, for the offense of Theft (Felony). It is further ordered that the sentences above shall run concurrently with each other, and that the defendant shall receive credit for time already served in this matter in the Big Horn County Jail from September 7, 1994, to the time of his transfer to the Montana State Prison. It is further ordered that, during any period of parole, defendant will be placed under the supervision of the Dept, of Adult Probation and Parole, and will abide by the rules and regulations of that office. It is further ordered that defendant shall pay twenty and 00/100 dollars ($20.00) imposed as a surcharge as specified in Section 46-18-236 M.C.A. (1993) to the Clerk of the District Court in Big Horn County, Montana.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review *19Division that the sentence shall be amended to read as follows: The defendant is sentenced to seven (7) years with five (5) suspended in Montana State Prison for the offense of Theft. Before being eligible for parole, the defendant is to complete his GED and also the chemical dependency program available at the Montana State Prison
DATED this 19th day of March, 1996.
The reason for the amendment is because it is the feeling of the Sentence Review Division that the defendant needs to be on supervised probation when he is discharged from Montana State Prison.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Percy Morrison for representing himself in this matter.